USCA4 Appeal: 22-6613      Doc: 8        Filed: 12/22/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6613


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JIMMY LAWRENCE NANCE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. James P. Jones, Senior District Judge. (7:92-cr-00135-JPJ-1)


        Submitted: December 20, 2022                                Decided: December 22, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Jimmy Lawrence Nance, Appellant Pro Se. S. Cagle Juhan, OFFICE OF THE UNITED
        STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6613      Doc: 8         Filed: 12/22/2022      Pg: 2 of 2




        PER CURIAM:

               Jimmy Lawrence Nance appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

        of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have reviewed the

        record and find no reversible error. Accordingly, although we grant Nance’s motion to

        amend his informal brief, we affirm the district court’s order. See United States v. Nance,

        No. 7:92-cr-00135-JPJ-1 (W.D. Va. Apr. 27, 2022). We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2